Title: C. W. F. Dumas to John Adams: A Translation, 13 October 1781
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 13 October 1781
Sir

It is with great satisfaction that I have learned from Mr. Thaxter of your recovery. I hope you have regained all of your strength and that there is no trace left of your violent fever. To maintain good health in this country, one must not lead a sedentary life, but rather should keep moving and take in fresh air. I would have already had the honor to pay you a visit, but the absence of my wife and daughter, who are still in Gelderland, and my desire to not have any interruption in the interesting things going on here, have detained me. I hope to do it in a few weeks from now. Because of your absence and sickness, I did not send you the rest of my dispatches to Congress. I will show them to you in person. Meantime, let me start fresh with the enclosed one that, after having read it, sir, you would be so kind as to forward in your packets. I will add here that I have just received a very honest and courteous letter from the Amore Patriæ Society, established in Rotterdam, offering me membership, or at least a corresponding membership. I will cut this short, in order that I do not tire you the first time I have the privilege to repeat to you how I remain with true respect, sir, your very humble and very obedient servant

Dumas

